Citation Nr: 9934527	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for the claimed 
residuals of a dislocated right shoulder.  

3.  Entitlement to service connection for the claimed 
residuals of a broken right arm.  

4.  Entitlement to service connection for claimed end-stage 
renal disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to January 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the RO.  



REMAND

The veteran asserts that he suffers from hypertension, the 
residuals of a dislocated right shoulder and a broken right 
arm, and end-stage renal disease due to service.  

A May 1997 South Carolina Department of Social Services 
Physician's Certificate reported diagnoses of end-stage renal 
disease, hyperthyroidism, hypertension, anemia and the 
veteran's need for hemodialysis three times weekly.  The 
certificate also stated the veteran was unable to work on 
days he received dialysis and that he was to avoid strenuous 
work and heights.  

In a June 1997 claim for VA benefits, the veteran indicated 
that his hypertension had first begun in March 1977, that he 
dislocated his right shoulder in June 1976, and broke his 
right arm in August 1977 and that he currently had end-stage 
renal disease and needed dialysis treatment.  

A September 1997 response to the RO from the National 
Personnel Records Center (NPRC) stated that the veteran's 
medical records had never reached the Naval Reserve Personnel 
Center or NPRC from the veteran's "separation command."  
The response also informed the RO that a search for inpatient 
records could be made if the veteran provided dates of 
hospitalization.  The Board observes that the record does not 
indicate that the RO requested that the veteran provide the 
dates of in-service hospitalization or that the RO requested 
the NPRC to search for inpatient records based on the dates 
the veteran included on his June 1997 claim.  

Based on the NPRC September 1997 response and a September 
1997 statement from a military records specialist which 
indicated that all avenues for obtaining the veterans service 
medical records had been exhausted, a September 1997 RO 
administrative decision determined that the veteran's service 
medical records were unavailable and that further efforts to 
obtain the records would be futile.  

An October 1997 rating decision from the RO informed the 
veteran that his claims were not well grounded as there was 
no record of in-service treatment for hypertension, 
dislocated right shoulder, broken right arm or end-stage 
renal disease.  The decision also stated that the veteran's 
service medical records were unavailable and that the NPRC 
reported that his records might have been destroyed in a 1973 
fire.  The Board observes that, although the veteran served 
from June 1976 to January 1979, the veteran was informed that 
his service medical records might have been destroyed in a 
1973 fire.  The Board further observes that, although there 
is a response from the NPRC which indicated that it did not 
receive the veteran's service medical records but that a 
search for inpatient medical records could be performed if 
hospitalization dates were provided, there is no evidence of 
record which indicated that the NPRC informed the RO that the 
veteran's records might have been destroyed in the 1973 fire.  

In a January 1998 authorization and consent to release 
information to VA, the veteran informed the RO that he had 
been treated in Annapolis, Maryland from 1977 through 1979.  
The RO, in a January 1998 Statement of the Case (SOC), 
informed the veteran that there were no known VA medical 
facilities in Annapolis, MD.  The Board observes that the 
veteran indicated that he had been treated, not in a VA 
facility, but merely that he was treated in Annapolis, MD and 
indicated in-service treatment dates.  

After failing to appear for a scheduled April 1998 RO 
hearing, the veteran informed the RO, in a May 1998 written 
statement, that he had been unable to attend the April 1998 
RO hearing due to his incarceration.  He stated that he was 
scheduled to be considered for parole in September 1998 and 
requested an October or December 1998 RO hearing.  A June 
1998 deferred rating decision of the RO informed the veteran 
that it could not schedule a hearing until after he would be 
available.  In an August 17, 1998 written statement, the 
veteran's representative requested that the RO hold the 
claims folder until the end of September 1998 and then, if 
the veteran was not released or did not respond, forward the 
claims folder to the Board.  The Board observes that the 
veteran's appeal was certified to the Board on August 26, 
1998, without response to the veteran's representative's 
request for an RO hearing and for the RO to hold the claims 
folder until the end of September 1998.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA is also obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran is advised that he must submit competent 
evidence to establish a nexus between the claimed in-service 
diseases and injuries and any currently demonstrated 
disabilities.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension, residuals of a dislocated 
right shoulder, residuals of a broken 
right arm, and end-stage renal disease 
since service.  This should include 
information regarding claimed in-service 
treatment in Annapolis, MD and any dates 
of in-service hospitalization, as 
requested by the NPRC.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should take appropriate steps 
in order to again request the veteran's 
service medical records from the NPRC, to 
specifically include a request for a 
search of inpatient records.  

3.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence to support 
his assertions that he has hypertension, 
residual disability of a dislocated right 
shoulder, residual disability of a broken 
right arm and end-stage renal disease due 
to disease or injury incurred in service.  

4.  The RO should take appropriate steps 
to again schedule the veteran for a local 
RO hearing, if indicated.  

5.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  All indicated 
development should be taken in this 
regard.  If any of the issues remained 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


